                                OFFICE OF THE CHAPTER 13 TRUSTEE
                                        LAUREN A. HELBLING, TRUSTEE
                        For Cases Filed Under Chapter 13 in the United States Bankruptcy Court
                                Northern District of Ohio - Eastern Division (Cleveland)

 Office Address                                                                                  Payment Address
 Lauren A. Helbling, Chapter 13 Trustee                                                          Lauren A. Helbling
 200 Public Square, Suite 3860                                                                   Chapter 13 Trustee
 Cleveland, Ohio 44114-2321                                                                      P.O. Box 593
 Tel: (216) 621-4268 Fax: (216) 621-4806                                                         Memphis, TN 38101-0593
 www.13trusteecleveland.com                                                                      *Include case number
                                                                                                  on payment




                  TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                     For the period June 01, 2020 through May 31, 2021

 Case No: 18-12621-jps                                      Filed: May 01, 2018

 Debtor:    JOEL COTTON                                     Joint Debtor: CONSTANCE COTTON
            374 SOUTH LAKE STREET                                         374 SOUTH LAKE STREET

            AMHERST, OH 44001                                                   AMHERST, OH 44001


 Attorney: WILLIAM J BALENA                                 Required Plan Payment:          $222.09 MONTHLY
           (440) 759-0368




           RECONCILIATION OF FUNDS RECEIVED AND DISBURSED SINCE CASE FILED
                  Plan Payments Received:                                                        8,012.09

                  Disbursements:
                        Principal                   4,899.85
                        Interest                         0.00
                        Attorney Fee                2,600.00
                        Trustee Fee                   504.60
                                                                              8,004.45

                  Funds on Hand:                                                  7.64
                                                                                                 8,012.09



                                                                Page 1 of 2

893                            001100010002120202000

        18-12621-jps       Doc 94       FILED 06/18/21          ENTERED 06/18/21 06:45:03                Page 1 of 2
CASE NO:          18-12621-jps
 DEBTOR:          JOEL L COTTON                                            JOINT DEBTOR: CONSTANCE L COTTON




                                       RECEIPTS DURING TWELVE-MONTH REPORTING PERIOD
Jun 10, 2020            102.50   Jun 26, 2020      102.50   Jul 10, 2020          102.50   Jul 27, 2020          102.50    Aug 05, 2020           102.50
Aug 18, 2020            102.50   Sep 01, 2020      102.50   Sep 17, 2020          102.50   Sep 29, 2020          102.50    Oct 13, 2020           102.50
Oct 29, 2020            102.50   Nov 10, 2020      102.50   Nov 30, 2020          102.50   Dec 10, 2020          102.50    Jan 07, 2021           102.50
Jan 12, 2021            102.50   Jan 22, 2021      102.50   Feb 04, 2021          102.50   Mar 18, 2021          102.50    Mar 23, 2021           102.50
Mar 30, 2021            102.50   Apr 19, 2021      102.50   Apr 29, 2021          102.50   May 12, 2021          102.50    May 25, 2021           102.50




                                 DISBURSEMENTS DURING TWELVE-MONTH REPORTING PERIOD
Claim #        Creditor Name                                         Acct#                    Class                 Principal Paid        Interest Paid
                                                                    (Last 4 Digits)
003            RELIANT LOAN SERVICING LLC                           7722                     Unsecured                1,362.04
                                                                                                                           .00                   .00

003NA          RELIANT LOAN SERVICING LLC                                                    Unsecured                       .00                 .00
003NA1         PARTNERS FOR PAYMENT RELIEF                                                   Unsecured                       .00                 .00
004            ONEMAIN FINANCIAL OF OHIO INC                        9780                     Unsecured                    480.21
                                                                                                                             .00                 .00

005A           FIFTH THIRD BANK                                     5626                     Secured                         .00                 .00
005NA          FIFTH THIRD MORTGAGE CO                                                       Unsecured                       .00                 .00
005NA1         LEANN E COVEY ESQ                                                             Unsecured                       .00                 .00
006            MIDLAND FUNDING LLC                                  5879                     Unsecured                    394.28
                                                                                                                             .00                 .00

007            QUANTUM3 GROUP LLC                                   1969                     Unsecured                    132.54
                                                                                                                             .00                 .00

007NA          COMENITY BANK                                                                 Unsecured                       .00                 .00
008            QUANTUM3 GROUP LLC                                   0968                     Unsecured                     10.45
                                                                                                                             .00                 .00

009            QUANTUM3 GROUP LLC                                   2767                     Unsecured                       .00                 .00
0L1            JEFFREY H WEIR II                                                             Attorney Fees                   .00                 .00
799            WILLIAM J BALENA                                                              Attorney Fees                   .00                 .00
               NORTH AMERICAN                                       9406                     Unsecured                       .00                 .00
               ANGELA D KIRK                                                                 Unsecured                       .00                 .00
               CBNA                                                 4456                     Unsecured                       .00                 .00

                                                                                           Total Paid To Date:        2,379.52                   .00




                                                                            Page 2 of 2

 894                                       001100010002120302000

                18-12621-jps          Doc 94      FILED 06/18/21            ENTERED 06/18/21 06:45:03                        Page 2 of 2
